Maeshall, J.
There are no questions of law for consideration on this appeal. Tbe sole question is as to whether any finding of fact, vital to tbe recovery, is contrary to tbe clear preponderance of tbe evidence. On such a matter, in general, there is little or no use of doing more than to state *633the court’s conclusion which is, here, in the negative. No valuable purpose would be served, in this very ordinary case, by discussing the evidence. Therefore, no such discussion will be indulged in.
By the Court. — The judgment is affirmed.